
	
		I
		111th CONGRESS
		1st Session
		H. R. 3543
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2009
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Environmental Protection Agency to
		  establish a product carbon disclosure program to facilitate carbon content
		  labeling, and for other purposes.
	
	
		1.Product Carbon disclosure
			 program
			(a)EPA
			 StudyThe Administrator of
			 the Environmental Protection Agency shall conduct a study to determine the
			 feasibility of establishing a national program for measuring, reporting,
			 publicly disclosing, and labeling products or materials sold in the United
			 States for their carbon content, and shall, not later than 18 months after the
			 date of enactment of this Act, transmit a report to Congress which shall
			 include the following:
				(1)A
			 determination of whether a national product carbon disclosure program and
			 labeling program would be effective in achieving the intended goals of
			 achieving greenhouse gas reductions and an examination of existing programs
			 globally and their strengths and weaknesses.
				(2)Criteria for
			 identifying and prioritizing sectors and products and processes that should be
			 covered in such program or programs.
				(3)An identification
			 of products, processes, or sectors whose inclusion could have a substantial
			 carbon impact (prioritizing industrial products such as iron and steel,
			 aluminum, cement, chemicals, and paper products, and also including food,
			 beverage, hygiene, cleaning, household cleaners, construction, metals,
			 clothing, semiconductor, and consumer electronics).
				(4)Suggested
			 methodology and protocols for measuring the carbon content of the products
			 across the entire carbon lifecycle of such products for use in a carbon
			 disclosure program and labeling program.
				(5)A
			 review of existing greenhouse gas product accounting standards, methodologies,
			 and practices including the Greenhouse Gas Protocol, ISO 14040/44, ISO 14067,
			 and Publically Available Specification 2050, and including a review of the
			 strengths and weaknesses of each.
				(6)A
			 survey of secondary databases including the Manufacturing Energy Consumption
			 Survey and evaluate the quality of data for use in a product carbon disclosure
			 program and product carbon labeling program and an identification of gaps in
			 the data relative to the potential purposes of a national product carbon
			 disclosure program and product carbon labeling program and development of
			 recommendations for addressing these data gaps.
				(7)An assessment of
			 the utility of comparing products and the appropriateness of product carbon
			 standards.
				(8)An evaluation of
			 the information needed on a label for clear and accurate communication,
			 including what pieces of quantitative and qualitative information needs to be
			 disclosed.
				(9)An evaluation of
			 the appropriate boundaries of the carbon lifecycle analysis for different
			 sectors and products.
				(10)An analysis of
			 whether default values should be developed for products whose producer does not
			 participate in the program or does not have data to support a disclosure or
			 label and determine best ways to develop such default values.
				(11)A recommendation
			 of certification and verification options necessary to assure the quality of
			 the information and avoid greenwashing or the use of insubstantial or
			 meaningless environmental claims to promote a product.
				(12)An assessment of
			 options for educating consumers about product carbon content and the product
			 carbon disclosure program and product carbon labeling program.
				(13)An analysis of
			 the costs and timelines associated with establishing a national product carbon
			 disclosure program and product carbon labeling program, including options for a
			 phased approach. Costs should include those for businesses associated with the
			 measurement of carbon footprints and those associated with creating a product
			 carbon label and managing and operating a product carbon labeling program, and
			 options for minimizing these costs.
				(14)An evaluation of
			 incentives (such as financial incentives, brand reputation, and brand loyalty)
			 to determine whether reductions in emissions can be accelerated through
			 encouraging more efficient manufacturing or by encouraging preferences for
			 lower-emissions products to substitute for higher-emissions products whose
			 level of performance is no better.
				(b)Development of
			 National Carbon Disclosure ProgramUpon conclusion of the study,
			 and not more than 36 months after the date of enactment of this Act, the
			 Administrator shall establish a national product carbon disclosure program,
			 participation in which shall be voluntary, and which may involve a product
			 carbon label with broad applicability to the wholesale and consumer markets to
			 enable and encourage knowledge about carbon content by producers and consumers
			 and to inform efforts to reduce energy consumption (carbon dioxide equivalent
			 emissions) nationwide. In developing such a program, the Administrator
			 shall—
				(1)consider the
			 results of the study conducted under subsection (a);
				(2)consider existing
			 and planned programs and proposals and measurement standards (including the
			 Publicly Available Specification 2050, standards to be developed by the World
			 Resource Institute/World Business Council for Sustainable Development, the
			 International Standards Organization, and the bill AB19 pending in the
			 California legislature);
				(3)consider the
			 compatibility of a national product carbon disclosure program with existing
			 programs;
				(4)utilize incentives
			 and other means to spur the adoption of product carbon disclosure and product
			 carbon labeling;
				(5)develop protocols
			 and parameters for a product carbon disclosure program, including a methodology
			 and formula for assessing, verifying, and potentially labeling a product's
			 greenhouse gas content, and for data quality requirements to allow for product
			 comparison;
				(6)create a means
			 to—
					(A)document best
			 practices;
					(B)ensure clarity and
			 consistency;
					(C)work with
			 suppliers, manufacturers, and retailers to encourage participation;
					(D)ensure that
			 protocols are consistent and comparable across like products; and
					(E)evaluate the
			 effectiveness of the program;
					(7)make publicly
			 available information on product carbon content to ensure transparency;
				(8)provide for public
			 outreach, including a consumer education program to increase awareness;
				(9)develop training
			 and education programs to help businesses learn how to measure and communicate
			 their carbon footprint and easy tools and templates for businesses to use to
			 reduce cost and time to measure their products’ carbon lifecycle;
				(10)consult with the
			 Secretary of Energy, the Secretary of Commerce, the Federal Trade Commission,
			 and other Federal agencies, as necessary;
				(11)gather input from
			 stakeholders through consultations, public workshops or hearings with
			 representatives of consumer product manufacturers, consumer groups, and
			 environmental groups;
				(12)utilize systems
			 for verification and product certification that will ensure that claims
			 manufacturers make about their products are valid;
				(13)create a process
			 for reviewing the accuracy of product carbon label information and protecting
			 the product carbon label in the case of a change in the product's energy
			 source, supply chain, ingredients, or other factors, and specify the frequency
			 to which data should be updated; and
				(14)develop a
			 standardized, easily understandable carbon label, if appropriate, and create a
			 process for responding to inaccuracies and misuses of such a label.
				(c)Report to
			 CongressNot later than 5 years after the program is established
			 pursuant to subsection (b), the Administrator shall report to Congress on the
			 effectiveness and impact of the program, the level of voluntary participation,
			 and any recommendations for additional measures.
			(d)DefinitionsAs
			 used in this Act—
				(1)the term
			 carbon content means the amount of greenhouse gas emissions and
			 their warming impact on the atmosphere expressed in carbon dioxide equivalent
			 associated with a product's value chain;
				(2)the term
			 carbon footprint means the level of greenhouse gas emissions
			 produced by a particular activity, service, or entity; and
				(3)the term
			 carbon lifecycle means the greenhouse gas emissions that are
			 released as part of the processes of creating, producing, processing or
			 manufacturing, modifying, transporting, distributing, storing, using,
			 recycling, or disposing of goods and services.
				(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Administrator $5,000,000 for the study required by subsection (a) and
			 $25,000,000 for each of fiscal years 2010 through 2025 for the program required
			 under subsection (b).
			
